Exhibit 10.6

 

EXECUTION COPY

 

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
entered into as of June 21, 2012, by and between JOSEPH GARCIA, (“Executive”),
and RADIATION THERAPY SERVICES, INC., a Florida corporation (the “Company”).

 

RECITALS

 

WHEREAS, Executive and the Company entered into that certain Executive
Employment Agreement dated as of March 1, 2011 (the “Agreement”); and

 

WHEREAS, Executive and the Company desire to amend the Agreement as provided for
herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties do hereby agree as follows:

 

1.                                      EXTENSION OF TERM OF AGREEMENT

 

The first paragraph of Section 2 of the Agreement is hereby amended and replaced
with the following paragraph:

 

“The initial term of employment under this Agreement shall commence as of
February 7, 2011 (the “Effective Date”) and shall continue until April 1, 2017
(“Initial Term”).  After the expiration of such Initial Term, the term of the
Executive’s employment hereunder shall automatically be extended without further
action by the parties for successive two (2) year renewal terms (“Renewal Terms”
and, collectively with the Initial Term, the “Term”), provided that if either
party gives the other party at least one hundred twenty (120) days advance
written notice of its intention to not renew this Agreement for a Renewal Term,
the Agreement shall terminate upon the expiration of the then current Term.”

 

2.                                      SEVERANCE

 

The first two sentences of Section 5(b) of the Agreement are hereby amended and
replaced with the following paragraph:

 

“If the Executive’s employment is terminated (i) by the Company without Cause or
(ii) by the Executive for Good Reason, in addition to payment of the Accrued
Compensation, the Company shall also be obligated to make a series of monthly
payments to the Executive for a period of twenty-four (24) months immediately
following the Termination Date; provided, further, that the first monthly
payment shall be made on the first payroll period after the sixtieth (60th) day
following the

 

--------------------------------------------------------------------------------


 

Termination Date and shall include payment of any amounts that would otherwise
be due prior thereto.  Each monthly payment shall be equal to one-twelfth
(1/12th) of the sum of (x) the Executive’s annual Base Salary, as in effect on
the Termination Date, plus (y) plus the Executive’s Bonus for the most recent
year immediately prior to the year during which termination occurs for which
Executive’s Bonus has been determined.”

 

3.                                      SEVERANCE UPON NON-RENEWAL OF AGREEMENT
BY COMPANY

 

The following paragraph (f) shall be added to Section 5 of the Agreement and the
existing paragraphs (f) and (g) of Section 5 shall be re-lettered as paragraphs
(g) and (h), respectively:

 

“(f)          Non-Renewal of Agreement by Company.  If the Executive’s
employment terminates as a result of a non-renewal of the Initial Term by the
Company, then, in addition to payment of the Accrued Compensation, the Company
shall also be obligated to make a series of monthly payments to the Executive
for a period of twelve (12) months immediately following the Termination Date;
provided, further, that the first monthly payment shall be made on the first
payroll period after the sixtieth (60th) day following the Termination Date and
shall include payment of any amounts that would otherwise be due prior thereto. 
Each monthly payment shall be equal to one-twelfth (1/12th) of the Executive’s
annual Base Salary, as in effect on the Termination Date.”

 

4.                                      NO OTHER CHANGES

 

Except as amended by this Amendment, the Agreement shall remain in full force
and effect.  All references in the Agreement to the “Agreement” shall refer to
the Agreement as amended.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth above.

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Joseph Garcia

 

Joseph Garcia

 

--------------------------------------------------------------------------------